Case 2:21-cv-00868-RGK-KK Document 24 Filed 09/01/21 Page 1 of 2 Page ID #:79



 1
                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   CLIFTON WALKER,                       Case No.: 2:21-cv-00868 RGK (KKx)
                                           Hon. R. Gary Klausner
12
                Plaintiff,                 ORDER GRANTING STIPULATION
13                                         FOR DISMISSAL OF THE ENTIRE
                                           ACTION
14        vs.

15 ARMANDO NAVARRO; DOES 1 to
16 10,

17              Defendants.
18

19

20

21

22

23

24

25

26
27

28


                                        ORDER
Case 2:21-cv-00868-RGK-KK Document 24 Filed 09/01/21 Page 2 of 2 Page ID #:80



 1         Based on the stipulation of the parties and for good cause shown:
 2

 3         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 4

 5   all parties to bear their own fees and costs, with the Court to retain jurisdiction up
 6

 7   until October 01, 2021.
 8

 9         SO ORDERED.
10

11         DATED: September 1, 2021                   _______________________________
12                                                    United States District Court Judge

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                  1
                                               ORDER
